808 F.2d 834Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Neil ABRAMSON, individually and on behalf of all othertaxpayers of the City of Chesapeake, Virginia, andthe Commonwealth of Virginia and theUnited States of America,Plaintiff-Appellant,v.The INDUSTRIAL DEVELOPMENT AUTHORITY OF THE CITY OFCHESAPEAKE;  H. Leon Hodges, individually and as a member ofthe Industrial Authority of the City of Chesapeake;  Kellam& Kellam and Kellam, Pickrell & Lawler;  Richard B. Kellam,individually and as a former partner in Kellam & Kellam;James B. Pickrell;  William H. Hodges, Intermediate Court ofAppeals for the Commonwealth of Virginia;  City ofChesapeake;  J. Bennie Jennings, William Ward, John Butt,Willa Bazemore, Walter Cartwright, John Keffer, Cecil Y.Jenkins, Sidney Oman, and David Wynne, each individually andas member of City Counsel of Chesapeake;  Chesapeake BankCorporation;  Chesapeake Bank & Trust;  People's Bank ofChesapeake;  Hunton & Williams, formerly Hunton, Williams,Gay, Powell & Gibson;  Hunton, Williams, Gay, Powell &Gibson;  Harry Frazier, III;  Virginia National Bank andSovran Bank United Virginia Bank and John Doe and RichardRoe, parties who true identity is not now known to theplaintiff;  all Industrial Development Authorities,similarly situated as the Industrial Development Authorityof the City of Chesapeake, and Evans Products Company,Defendants-Appellees.
86-3099
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 24, 1986.Decided Dec. 12, 1986.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  J. Calvitt Clarke, Jr., District Judge.  (CA-86-216)
Before SPROUSE and ERVIN, Circuit Judges, and BUTZNER, Senior Circuit Judge.


1
Neil Abramson, appellant pro se.


2
James Walter Hopper for appellee Industrial Development Authority of the City of Chesapeake, H. Leon Hodges, City of Chesapeake, J. Bennie Jennings, William Ward, John Butt, Willa Bazemore, Walter Cartwright, Jr., John Keffer, Cecil Y. Jenkins, Sidney Oman, David Wynne and All Industrial Development Authorities.


3
William F.D. Gallalee, William DeLaney Bayliss for appellees and Kellam & Kellam, Kellam, Pickrell and Lawler, James B. Pickrell, and William H. Hodges, Richard B. Kellam, appellee.


4
Gregory Slack Larsen for appellees Chesapeake Bank Corporation and Chesapeake Bank & Trust.


5
James P. St. Clair for appellee People's Bank of Chesapeake.


6
Jerald Gladstone Weinberg for appellees Hunton & Williams, Hunton, Williams, Gay, Powell & Gibson, and Harry Frazier, III.


7
Stephen E. Noona for Virginia National Bank, Sovran Bank, N.A., and United Virginia Bank.

PER CURIAM:

8
A review of the record and the district court's opinion discloses that this appeal of that court's order dismissing the action with prejudice is without merit.  We dispense with oral argument because the appeal is frivolous, deny Abramson's motion to proceed in forma pauperis, and dismiss the appeal on the reasoning of the district court.  Abramson v. Industrial Development Authority of City of Chesapeake, C/A No. 86-216 (E.D.Va., June 24, 1986).


9
DISMISSED.